Title: To James Madison from George William Erving, 10 October 1816
From: Erving, George William
To: Madison, James



Dear Sir,
Madrid Oct: 10. 1816

There is reason to apprehend that the Expedition under Count Abispal mentioned in my last letter to you in Cypher, will be suspended, if not altogether stopped:
The two millions which were appropriated for the expences of it, & which were lodged at Cadiz, have just now been drawn into the Treasury here, & from thence will go probably, as all other monies do to the palace; from whence nobody knows where they are sent, or how disposed of, for all payments even of the household are very much in arrear.  
With the most Sincere & Respectful attachment, Dear Sir Your very obliged & obt. St.

George W Erving

